Title: To Benjamin Franklin from Mary Stevenson, 10 March 1762
From: Hewson, Mary (Polly) Stevenson
To: Franklin, Benjamin


Dear Sir
Wanstead March 10. 1762
I did not think you had been so keen a Satyrist. I have not finish’d my Course of Philosophy, nor do I desire to be at full Leisure to improve myself in Cards. I confess you have just Reason to complain of me, and my Indolence merits your severe Rebuke. Your Letter fill’d me with Confusion, and I assure you it will be a Spur to my Industry. The Season is advancing that will admit of my rising early to have some Hours free from Interruption which I shall devote to the Improvement of my Mind. At present, tho’ we live more retir’d, I have less Time to myself: Yet I have not been idle. I have read the Letters you favour’d me with, and think I understand them. The Clearness of my Preceptor’s Demonstration and Expression appear tho his Words are put into a foreign Language.
I was about to ask a Question I find you cannot answer—How it happens that the Surface of the Bottle which contains less than it’s natural Quantity of Electric Fire does not immediately replenish itself from the Hand that holds it, unless the Fire which has a Communication with the other Surface is applied to something that will receive it’s superabundant Quantity.
I was much pleas’d with your Conjectures upon Storms. The Clouds being positively electrified and communicating their Fire to Eminences that came within their Sphere of Attraction, seem to me a full Explication of the Effects of Storms. But when the Clouds were prov’d to be negative I was at a Loss to account for the violent Descent of Rain, tho all the other Effects I could easily conceive to be the same in both Cases. To explain what I mean—“You say that the Particles of Water being electrified mutually repel, and fly from each other; but when they are reduced to their natural State, their Distance is contracted, they run into Cohesions, and descend in Drops.” I did not consider that the Repulsion would be equal whether the Particles of Water were in a positive or a negative State. I am very ambitious of your Applause, and therefore carefully conceal my Defects; yet I would not erase what I had written, but proceeded in what I was about to say, tho’ I discover’d my Stupidity while I was writing. I am oblig’d to you for the Papers you sent me. I receive a very high Joy when my dear Friend gains the Fame he deserves; and secretly join, with the warmest Sensibility, in all the Praises bestow’d upon him. I am Dear Sir your grateful and affectionate Servant
M Stevenson

If you would chuse me to send your Books and Papers by the Post I will do it immediately upon the Receipt of a Letter from you; but I hope soon to have the Pleasure of bringing them to you.
I must beg you to entreat my dear Mother’s Forgiveness of my long Silence which I intended to have made some amends for to day, but have not Time.

 Endorsed: Miss Stevenson
